United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-2816
                                  ___________


United States of America,              *
                                       *
           Appellee,                   *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Eastern District of Missouri.
Jimmy Vaughn, also known as            *
Jimmy Thompson,                        *
                                       *
           Appellant.                  *
                                  ___________

                   Submitted:     February 10, 1997

                         Filed:   April 17, 1997
                                  ___________

Before BOWMAN and WOLLMAN, Circuit Judges, and BOGUE,1 District Judge.
                               ___________


BOWMAN, Circuit Judge.


     Following a trial by jury, Jimmy Vaughn was convicted of five counts
of possessing with intent to distribute, and two counts of attempting to
possess with intent to distribute, controlled substances, in violation of
21 U.S.C. §§ 841(a)(1), 846 (1994).




     1
      The Honorable Andrew W. Bogue, United States District Judge
for the District of South Dakota, sitting by designation.
The District Court2 sentenced him to 240 months in prison.    Vaughn appeals,
and we affirm.


        Because Vaughn does not challenge the sufficiency of the evidence to
support his conviction, we need not relate in great detail the facts
underlying his case.     Vaughn was convicted of possessing or attempting to
possess different combinations of cocaine, cocaine base, and marijuana on
four different occasions:     February 1993, June 1994, May 1995, and February
1996.       For sentencing purposes, the District Court attributed to Vaughn
approximately six kilograms of marijuana, two kilograms of cocaine, and 170
grams of cocaine base.


        Vaughn’s first point on appeal concerns the application of the Speedy
Trial Act’s timing provisions, 18 U.S.C. § 3161 (1994).            Vaughn was
originally indicted on June 30, 1995, on two counts relating to possession
of drugs in May 1995.      Throughout the remainder of 1995, Vaughn retained
two different private attorneys and obtained several continuances of his
scheduled trial date.       In November 1995, the court appointed a public
defender to represent Vaughn because his second retained attorney had a
conflict of interest.     On February 1, 1996, the grand jury returned a first
superseding indictment against Vaughn, adding charges relating to incidents
in June 1994 and February 1993.     The trial was further postponed to April
1, 1996.




        2
      The Honorable Donald J. Stohr, United States District Judge
for the Eastern District of Missouri.

                                      -2-
     While Vaughn was free on bond, he was arrested again on February 23,
1996, for additional drug offenses.         A second superseding indictment
including these new charges followed on February 29, and Vaughn was
arraigned on the new charges on March 5.     A new retained attorney entered
an appearance on Vaughn’s behalf on March 19 and moved to continue the
trial date, citing the need for time to prepare for trial.            As the April
1 trial date approached, counsel also raised the Speedy Trial Act objection
we consider here.    The District Court denied Vaughn’s motion, and the case
proceeded to trial, where Vaughn was convicted.


     The particular subsection of the Speedy Trial Act with which we are
concerned here provides:    “Unless the defendant consents in writing to the
contrary, the trial shall not commence less than thirty days from the date
on which the defendant first appears through counsel or expressly waives
counsel and elects to proceed pro se.”       18 U.S.C. § 3161(c)(2) (1994).
Vaughn argues that he did not appear through counsel in response to the new
charges in the second superseding indictment until he was arraigned on
March 5, and he should not have been required to go to trial on April 1,
less than thirty days later.      We disagree.


     A   defendant    is   “not   automatically   entitled   to   a    thirty-day
continuance” upon the filing of a superseding indictment.         United States
v. Simpson, 979 F.2d 1282, 1287 (8th Cir. 1992) (involving addition of new
charge to indictment before trial), cert. denied, 507 U.S. 943 (1993); see
also United States v. Rojas-Contreras, 474 U.S. 231, 234 (1985) (involving
minor correction of indictment before trial); United States v. Punelli, 892
F.2d 1364, 1369 (8th




                                      -3-
Cir.   1990)   (involving   addition   of    new   charges   to   indictment   before
retrial); United States v. Reynolds, 781 F.2d 135, 137 (8th Cir. 1986)
(involving housekeeping amendment to indictment before retrial).                   A
district court has discretion to grant a continuance if the “ends of
justice” so require.   18 U.S.C. § 3161(h)(8)(A) (1994).          We have previously
recognized that a district court is not required to exercise its discretion
to grant a continuance unless the defendant would be prejudiced by a lack
of time to prepare to meet the new charges in the superseding indictment.
See Simpson, 979 F.2d at 1287; Punelli, 892 F.2d at 1369; cf. Rojas-
Contreras, 474 U.S. at 240-41 (Blackmun, J., concurring in the judgment)
(“[A] continuance should be granted where there is a meaningful possibility
that a superseding indictment will require an alteration or adjustment in
the planned defense.”).


       We cannot conclude that the District Court abused its discretion in
refusing to allow Vaughn another continuance of the trial.             We note that
Vaughn’s trial did not start until twenty-seven days after his latest
arraignment and thirty-two days after the grand jury returned the latest
indictment.    We also recognize that Vaughn has not specified any way in
which he was prejudiced by the District Court’s action; he argues only that
the new charges made the case more complex and that there was a possibility
that his planned defense would have to be altered.           But Vaughn now has been
to trial and has been convicted.            If he cannot now demonstrate actual
prejudice as a result of the District Court’s order, we can hardly conclude
that the District Court abused its discretion in issuing that order.




                                       -4-
     Nor does the last-minute appearance of Vaughn’s new retained attorney
affect our analysis.    The District Court took this issue into account and
concluded that it did not tip the balance in favor of another continuance:


           The   belated entry of the retained counsel now
     representing defendant in no way supports a request for a
     continuance, given the length of these proceedings, the Court’s
     previous generosity to defendant in connection with his
     attempts to retain counsel of his choosing, and counsel’s
     knowledge of the trial setting at the time of his entry of
     appearance.    Competent appointed counsel was in place and
     prepared to try the case on the assigned docket.

Order at 7.    In any event, a review of the trial transcript reveals that
Vaughn’s new counsel was prepared to handle the charges of February 1996:
counsel   effectively      cross-examined     the   government’s        witnesses    and
introduced    testimony,    including   testimony     of   an   agent    of   the   Drug
Enforcement Agency, that was inconsistent with the government’s evidence.
In light of these factors, we cannot agree with Vaughn that the appearance
of new counsel requires us to conclude that the District Court abused its
discretion in denying a continuance.


     Vaughn raises a double-jeopardy argument based on the forfeiture of
$19,777 seized during his May 1995 arrest.          He claims that he dropped his
objections to that forfeiture as part of an agreement with a police
detective, who allegedly told Vaughn that he would not be prosecuted if he
assisted the police and did not contest the forfeiture action.                      This
argument is foreclosed by United States v. Ursery, 116 S. Ct. 2135 (1996),
in which the




                                        -5-
Supreme Court held that in rem civil forfeiture does not constitute
punishment for purposes of the Double Jeopardy Clause.     See id. at 2142.
Because Vaughn was not punished in the earlier forfeiture action, it
follows that his conviction in the instant case did not constitute a second
punishment for the same offense.3


     Vaughn’s next argument is that the District Court erred in denying
his motion to disqualify the United States Attorney’s office.      Vaughn’s
theory below was that the Assistant United States Attorney was privy to a
prior inconsistent statement made by a police officer and thereby became
a material witness as to the officer’s credibility; as a material witness
in the case, the Assistant United States Attorney could not also serve as
prosecutor.   The District Court concluded that this issue was moot because
the officer admitted making the prior inconsistent statement, and we agree.
On appeal, Vaughn presents a different theory of disqualification, arguing
that the Assistant United States Attorney was aware of the deal Vaughn
allegedly made with a police detective regarding the forfeiture of $19,777
and was therefore a material witness on that issue.   Vaughn did not present
this argument to the District Court, so it is not properly before us, and
if he had, the District Court’s factual finding that no such deal existed
would have ended the matter, subject only to appellate review for clear
error, which we do not find on this




     3
      Vaughn also argues that the District Court’s conversion of
forfeited cash into equivalent drug quantities for sentencing
purposes constituted double jeopardy. This argument is
meritless, not only because it is wrong in principle following
Ursery, but also because the District Court made no such
conversion since it would not have affected Vaughn’s base offense
level anyway.

                                    -6-
record.   The argument is thus doubly doomed, and it affords Vaughn no basis
for relief.


     Vaughn also complains that the District Court abused its discretion
in admitting evidence that he had accumulated assets that he placed in
other individuals’ names.   We conclude that admission of this evidence was
error, but it was harmless error.


     The evidence that Vaughn disguised his assets could be admissible for
one of two purposes:    as direct evidence of the crimes with which Vaughn
was charged, or as evidence that Vaughn was engaged in other unsavory
activities at some other time.   We conclude that neither of these purposes
can justify admission of this evidence in the circumstances of this case.


     Near the beginning of the trial, the government presented four women,
each of whom testified that Vaughn took her to a car dealer (or a
motorcycle dealer, in one case), where he purchased a vehicle but asked her
to title it in her name.    Afterwards, each testified, she rarely if ever
saw the vehicle again.      All of these transactions took place before
February 1993, the date of the first possession incident involved in this
case, and the vehicles involved had no discernible connection to the drugs
Vaughn was charged with possessing.    (Accordingly, we are unable to fathom
any way in which this evidence was directly probative of an issue in this
case.)    The prosecutor evidently planned to have a police officer testify
that drug dealers commonly title assets in others’ names, but he neglected
to elicit that testimony.     As we see it, this evidence could have been
relevant only to show that in the




                                      -7-
past Vaughn had engaged in conduct typical of drug dealers; this might help
to persuade the jury that Vaughn was guilty of the drug crimes with which
he was charged.   Viewed in this manner, the evidence is classic character
or propensity evidence.4


     Federal Rule of Evidence 404(b) provides:

     Evidence of other crimes, wrongs, or acts is not admissible to
     prove the character of a person in order to show action in
     conformity therewith. It may, however, be admissible for other
     purposes, such as proof of motive, opportunity, intent,
     preparation, plan, knowledge, identity, or absence of mistake
     or accident . . . .

For the trial court to admit evidence of a bad act under Rule 404(b), the
evidence must be relevant to a material issue raised at trial; the act must
be similar in kind to and not overly remote in time from the crime charged;
there must be sufficient evidence to support a finding by the jury that the
defendant committed the act; and the potential prejudice of the evidence
must not substantially outweigh its probative value.   See United States v.
DeAngelo, 13 F.3d 1228, 1231 (8th Cir.), cert. denied, 512 U.S. 1224
(1994).   We review the District Court’s decision to admit evidence under
Rule 404(b) for abuse of discretion, and we will find an abuse of




     4
      If the mistitled assets are integral to the offenses for
which the defendant is on trial, evidence about mistitling may be
relevant and admissible. See United States v. Daniels, 723 F.2d
31, 32-33 (8th Cir. 1983) (per curiam) (holding that, where
defendant was charged with possession of drugs found in car and
apartment nominally belonging to another person, police officer
could testify that drug dealers commonly use “front men”;
testimony “helped the jury understand why Daniels was being
charged for possession of narcotics in property held in another’s
name”).

                                    -8-
discretion only if it is clear that the evidence had no bearing on any
issues involved in the case.        See id. at 1232.


        As we have said, the evidence that Vaughn placed assets in others’
names    is   not   direct   evidence   as   to   any   issue   in   his   trial.   The
government’s position, however, appears to be that this evidence is
circumstantial evidence tending to prove Vaughn guilty of the charged
offenses.     The argument is based on the factual premise that drug dealers
frequently mistitle assets to conceal ill-gotten gains; because Vaughn
mistitled assets, it may be inferred that he is a drug dealer, and the jury
is invited to draw that inference in considering whether he is guilty of
the drug trafficking crimes for which he is being tried.


        Evidence of past drug trafficking may be relevant to show intent to
distribute, knowledge that the substances in the defendant’s possession are
drugs, or the absence of a mistake or accident that the drugs are in the
defendant’s possession.       See, e.g., United States v. Thomas, 58 F.3d 1318,
1321 (8th Cir. 1995) (holding that evidence of prior drug transactions is
generally admissible under Rule 404(b) if defendant places state of mind
in issue).     The government, however, presented no evidence of any prior
drug deals by Vaughn, and the evidence of Vaughn’s past mistitling of
assets creates at best only a weak inference that he has trafficked in
drugs in the past.      It follows that the probative value of this evidence,
if any, is very little, and its potential for unfair prejudice is high.
We therefore conclude that the District Court abused its discretion by
admitting the evidence that Vaughn placed vehicles in the names of others.




                                         -9-
     We nevertheless believe that the admission of this evidence was
harmless error.      The government presented substantial evidence of Vaughn’s
possession    of    controlled    substances   on   each   occasion    cited   in   the
indictment, and the quantities of the drugs alone clearly demonstrated his
intent to distribute them.       Moreover, the prosecutor did not emphasize the
evidence of mistitled assets in his argument to the jury.             Finally, taking
the evidence as a whole, we cannot conclude that any unfair prejudice to
Vaughn as a result of the admission of this propensity evidence was
significant, in light of other, admissible evidence tending to reflect
poorly on Vaughn’s character.       In particular, we believe the jury was much
more likely to draw negative inferences about Vaughn’s character from the
nature   of   the    charges     themselves--four    arrests   for     possession    of
substantial quantities of drugs within a three-year period, including one
such arrest when he was out on bond awaiting trial on the other charges--
than it was from the evidence of Vaughn’s efforts to camouflage his assets.
See United States v. Sutton, 41 F.3d 1257, 1260 (8th Cir. 1994) (concluding
that admission of character evidence was harmless where defendant’s bad
character was established by admissible evidence), cert. denied, 115 S. Ct.
1712 (1995).        Considering all of these factors, we conclude that the
admission of this evidence does not require the reversal of Vaughn’s
conviction, because we are satisfied that it “did not have ‘substantial and
injurious effect or influence in determining the jury’s verdict.’”             United
States v. Mihm, 13 F.3d 1200, 1205 (8th Cir. 1994) (quoting Brecht v.
Abrahamson, 507 U.S. 619, 623 (1993) (quoting Kotteakos v. United States,
328 U.S. 750, 776 (1946))).




                                        -10-
     Finally, Vaughn challenges the District Court’s two-level enhancement
of his sentence for possession of a firearm, pursuant to § 2D1.1(b)(1) of
the sentencing guidelines.   Vaughn argues that the government did not prove
a connection between the seized firearm and the drug offenses.                 “At
sentencing, the burden is on the government to show by a preponderance of
the evidence that a dangerous weapon was present and that it was not
clearly improbable that the weapon had a nexus with the criminal activity.”
United States v. Betz, 82 F.3d 205, 210 (8th Cir. 1996); see also U.S.
Sentencing Guidelines Manual § 2D1.1 commentary, n.3 (1995).        We review an
enhancement under § 2D1.1(b)(1) for clear error.     See Betz, 82 F.3d at 210.


     When   officers   executed   a   search   warrant   for   Vaughn’s   mother’s
residence in May 1995, they found Vaughn and several other individuals
counting money in the living room.        In Vaughn’s bedroom, the officers
discovered approximately ninety-five grams of cocaine base and eighty grams
of cocaine, along with a loaded .357 revolver on a dresser.5       Officers also
seized $19,777 in currency, some of which was in Vaughn’s bedroom and some
of which was elsewhere in the house.     In these circumstances, we conclude
that the District Court did not clearly err in finding a sufficient nexus
between the firearm and the drug offenses, and thus the enhancement was
proper.   See United States v. McCracken, No. 96-2738, slip op. at 11 (8th
Cir. Apr. 2, 1997) (affirming enhancement where firearms and drugs were
found in bedroom); United States v.




     5
      Although Vaughn’s mother testified that she owned a gun,
she did not identify the .357 revolver as her own.

                                      -11-
Macklin, 104 F.3d 1046, 1048 (8th Cir. 1997) (affirming enhancement where
firearms, $16,000 in cash, and drugs were found in bedroom); Betz, 82 F.3d
at 210-11 (affirming enhancement where firearms and $5600 in cash were
found in house and drugs were found in shed).


     Vaughn’s conviction and sentence are affirmed.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




                                  -12-